Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

(1) Claim 1, line 3, after “the” and before “layer”, insert “at least one”.
(2) Claim 1, line 6, after “electrodes,”, delete “wherein the active layer has a thickness between 500nm and 1mm;”
(3) Claim 1, line 7, after “the” and before “layer”, insert “at least one”.
(4) Claim 1, line 9, after “the” and before “polymer”, insert “at least one”.
(5) Claim 7, line 1, after “the” and before “polymer’, insert “at least one”.
(6) Claim 7, lines 4-5, after “resins,” and before “copolymers”, delete “acrylates and / or ethylene vinyl acetate (EVA), as well as their” and insert “acrylates, ethylene vinyl acetate (EVA) or”
(7) Claim 8, line 2, after “layer” and before “containing”, delete “,”.
(8) Claim 8, line 2, after “silver,”, delete “metal oxides,”.
(9) Claim 8, line 3, after “silicon nitrides,” and before “combinations”, delete “and-/-or silicon oxides, as well as” and insert “silicon oxides or”.
(10) Claim 9, line 2, after “the” and before “layer”, insert “at least one”.
(11) Claim 25, line 2, after “substrate” and before “is”, delete “and cover glasses” and insert “glass and the cover glass”.
(12) Claim 25, lines 2-3, after “substrate” and before “is”, delete “and cover glasses” and insert “glass and the cover glass”.
(13) Claim 27, line 3, after “the” and before “layer”, insert “at least one”.

(15) Claim 27, line 6, after “the” and before “layer”, insert “at least one”.
(16) Claim 27, line 8, after “the” and before “polymer”, insert “at least one”

Authorization for this examiner’s amendment was given in an interview with Brett A. Hamilton on 05/27/2021.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Valentine et al. in view of Shichiri et al., Brix and Varaprasad et al. disclose a laminated glass pane. However, Valentine et al. in view of Shichiri et al., Brix and Varaprasad et al. do not disclose an absolute value of difference between a coefficient of a mean of thermal expansion of the substrate glass and a mean coefficient of thermal expansion of the cover glass as presently claimed and do not disclose the maximum mechanical stress as presently claimed.

5.	Claim 1 is allowable. Claim 9, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 07/16/2014, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction 
6.	Given that claim 9 includes all the limitations of allowable claim 1, it is noted that present claim 9 is allowable over Valentine et al. in view of Shichiri et al., Brix and Varaprasad et al. for the same reasons set forth above.

7.	Further, 112 first paragraph rejection and 112 second paragraph rejection set forth in the office action mailed 01/06/2021 are overcome in light of amendment filed on 04/06/2021 and the Examiner’s Amendment.

8.	In light of the above, the present claims are passed to issue.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787